196 P.3d 65 (2008)
223 Or. App. 488
In the Matter of K.E., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
K.E., Appellant.
070970140, A137012.
Court of Appeals of Oregon.
Submitted October 3, 2008.
Decided October 29, 2008.
Daniel J. Casey filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and M. Ann Boss, Senior Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
This is a civil commitment case in which the trial court ordered appellant committed on the ground that, because of a mental disorder, she is dangerous to herself. ORS 426.005(1)(d). On appeal, she contends that the record lacks clear and convincing evidence to support the order of commitment. The state concedes the insufficiency of the evidence. On de novo review, State v. *66 O'Neill, 274 Or. 59, 61, 545 P.2d 97 (1976), we agree.
Reversed.